     7:20-cv-01910-TMC      Date Filed 01/13/21   Entry Number 42      Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                        SPARTANBURG DIVISION

Carole Joseph,                   )
                                 )
                  Plaintiff,     )
                                 )             Civil Action No. 7:20-cv-1910-TMC
     v.                          )
                                 )                           ORDER
                                 )
Chad F. Wolf, Acting Secretary   )
Department of Homeland Security, )
                                 )
                  Defendant.     )
________________________________)


      Plaintiff Carole Joseph, proceeding pro se and in forma pauperis, filed this

action pursuant Title VII of the Civil Rights Act of 1964 (“Title VII”). (ECF No. 1).

Plaintiff alleges that on December 9, 2017, she was “terminated due to race and sex”

from her employment with the Department of Homeland Security. Id. at 5. In

accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e)

(D.S.C.), this matter was referred to a magistrate judge for all pretrial proceedings.

The magistrate judge issued proper form orders on June 4, 2020 (ECF No. 8), July

21, 2020, (ECF No. 14), August 21, 2020, (ECF No. 25), and September 29, 2020

(ECF No. 30), affording Plaintiff numerous opportunities to correct specified

deficiencies and bring the case into proper form, and warning Plaintiff that the failure

to do so could result in the dismissal of her case. Finally, on November 2, 2020, the



                                           1
     7:20-cv-01910-TMC      Date Filed 01/13/21   Entry Number 42     Page 2 of 4




magistrate judge entered an order noting that Plaintiff’s case was subject to summary

dismissal because the complaint “contains only a vague and conclusory allegation

that her termination was based upon her race and sex” and “provides no factual

allegations” to support her claims. (ECF No. 34). The magistrate judge gave Plaintiff

one last opportunity “to correct the defects in her complaint identified above by filing

an amended complaint within 14 days” and warned that if Plaintiff failed to cure the

deficiencies the magistrate judge would “recommend to the district court that the

claims be dismissed with prejudice and without leave for further amendment.” Id. at

3–4. The November 2nd order was sent via U.S. mail on the same date to Plaintiff

at the address she provided the court. (ECF No. 35). Plaintiff, however, did not filed

an amended complaint or otherwise attempt to cure the deficiencies identified by the

magistrate judge.

      On December 2, 2020, the magistrate judge issued a Report and

Recommendation (“Report”), recommending that the court dismiss Plaintiff’s

complaint with prejudice and without issuance and service of process. (ECF No.

38). Specifically, the magistrate judge concluded that Plaintiff’s action was subject

to summary dismissal under 28 U.S.C. § 1915 because the complaint contains no

factual assertions to support her claim but “only a vague and conclusory allegation

that her termination was based upon her race and sex.” Id. at 2–3. And, in light of

the numerous orders directing Plaintiff to bring the case into proper form and cure



                                           2
     7:20-cv-01910-TMC      Date Filed 01/13/21   Entry Number 42     Page 3 of 4




the deficiencies, the Report further recommends that the court dismiss this action

pursuant to Federal Rule of Civil Procedure 41(b) for failure to comply with a

court order. Id. at 3. The Report was mailed to Plaintiff at the address she provided

to the court. (ECF No. 40). Plaintiff was advised of her right to file specific

objections to the Report, (ECF No. 38 at 5), but failed to do so. The time for Plaintiff

to object to the Report has now expired, and this matter is ripe for review.

      The magistrate judge’s recommendation has no presumptive weight, and the

responsibility for making a final determination remains with the United States

District Court. Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews

v. Weber, 423 U.S. 261, 270–71 (1976)). Nevertheless, “[t]he district court is only

required to review de novo those portions of the report to which specific objections

have been made, and need not conduct de novo review ‘when a party makes general

and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride,

177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole

or in part, the recommendation made by the magistrate judge or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1). However, in the absence of specific

objections to the Report and Recommendation, this Court is not required to give any

explanation for adopting the recommendation. Greenspan v. Brothers Prop. Corp.,



                                           3
     7:20-cv-01910-TMC      Date Filed 01/13/21   Entry Number 42     Page 4 of 4




103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

      After a careful and thorough review of the record under the appropriate

standards, as set forth above, the court finds that Plaintiff’s case is subject to

dismissal for the reasons set forth in the Report. Accordingly, the court ADOPTS

the Report (ECF No. 38), which is incorporated herein, and this case is DISMISSED

with prejudice and without issuance and service of process. The clerk of court shall

provide a filed copy of this order to Plaintiff at her last known address.

      IT IS SO ORDERED.

                                               s/Timothy M. Cain
                                               United States District Judge

January 13, 2021
Anderson, South Carolina



                        NOTICE OF RIGHT TO APPEAL
      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           4
